Name: Council Decision 2014/853/CFSP of 8 October 2014 on the signature and on the conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Republic of Mali regarding the status of the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Africa;  international affairs;  European construction
 Date Published: 2014-11-29

 29.11.2014 EN Official Journal of the European Union L 344/1 COUNCIL DECISION 2014/853/CFSP of 8 October 2014 on the signature and on the conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Republic of Mali regarding the status of the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP mission in Mali (EUCAP Sahel Mali). (2) Following the adoption of a Decision by the Council on 15 April 2014 authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with Article 37 of the Treaty on European Union, negotiated an Agreement in the form of an Exchange of Letters between the European Union and the Republic of Mali on the status of EUCAP Sahel Mali. (3) The Agreement in the form of an Exchange of Letters should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Republic of Mali regarding the status of the CSDP Mission in Mali (EUCAP Sahel Mali) is hereby approved on behalf of the Union. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the respective letter in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21).